





FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) dated as of April 16, 2020, is by and
among FORWARD AIR CORPORATION, a Tennessee corporation, FORWARD AIR, INC., a
Tennessee corporation (collectively, the “Borrowers”), the Guarantors identified
on the signature pages hereto, the Lenders identified on the signature pages
hereto and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).


W I T N E S S E T H:


WHEREAS, credit facilities have been extended to the Borrowers pursuant to that
certain Credit Agreement, dated as of September 29, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among the Borrowers, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and


WHEREAS, the Borrowers have requested an increase in the Commitments pursuant to
Section 2.01(b) of the Credit Agreement in an amount of $75,000,000 (the
“Increased Commitments”) and certain other modifications to the Credit
Agreement, and the Lenders have agreed to provide the Increased Commitments and
have agreed to such other modifications on the terms set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.


2.    Increase in Commitments. Subject to the terms and conditions provided
herein, the Commitments are hereby increased in the amount of $75,000,000
pursuant to Section 2.01(b) of the Credit Agreement. The Increased Commitments
shall be subject to all of the terms and conditions applicable to the existing
Commitments. The amount of each Lender’s Increased Commitment is set forth on
Addendum I attached hereto.    


3.    Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:


3.1    The following definitions are added to Section 1.01 in the appropriate
alphabetical order:
    
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” has the meaning specified in Section 11.22.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.


“LIBOR Replacement Rate” has the meaning specified in Section 3.03(d).







--------------------------------------------------------------------------------





“LIBOR Scheduled Unavailability Date” has the meaning specified in Section
3.03(d).
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).


“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(g).


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning specified in Section 11.22.
“Supported QFC” has the meaning specified in Section 11.22.


“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.


3.2    In the definition of “Aggregate Revolving Commitments” in Section 1.01,
the second sentence is amended in its entirety to read as follows:


The amount of the Aggregate Revolving Commitments in effect on the effective
date of the First Amendment to this Agreement is TWO HUNDRED TWENTY-FIVE MILLION
DOLLARS ($225,000,000).


3.3    The pricing grid in the definition of “Applicable Rate” in Section 1.01
is amended in its entirety to read as follows:


Pricing
Tier
Consolidated Leverage Ratio
Applicable Margin for Eurodollar Rate Loans and Letter of Credit Fees
Applicable Margin for Base Rate Loans
Commitment Fee
1
< 1.75:1.0
2.250%
0.250%
0.375%
2
≥ 1.75:1.0 but < 2.00:1.0
2.500%
0.500%
0.400%
3
> 2.00:1.0
2.750%
0.750%
0.425%



3.4    The definition of “Arrangers” is amended in its entirety to read as
follows:


“Arrangers” means BofA Securities, Inc. (or any of its designated affiliates)
and U.S. Bank National Association, each in its capacity as a joint lead
arranger and joint bookrunner.


3.5    The definition of “Base Rate” is amended in its entirety to read as
follows:


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate plus 1.0%, subject to the
interest rate floors set forth therein; provided that if the Base Rate shall be
less than three percent (3.00%), such rate shall be deemed three percent (3.00%)
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day





--------------------------------------------------------------------------------





specified in the public announcement of such change. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 hereof, then the
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above.


3.6    The definition of “Eurodollar Rate” is amended in its entirety to read as
follows:


“Eurodollar Rate” means:


(a)for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”), as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m., London time,
two Business Days prior to such date for Dollar deposits with a term of one
month commencing that day;
provided that, if the Eurodollar Rate shall be less than one percent (1.00%),
such rate shall be deemed one percent (1.00%) for purposes of this Agreement.
3.7.    The definition of “Federal Funds Rate” is amended in its entirety to
read as follows:


“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.


3.8    In the definition of “Revolving Commitment” in Section 1.01, the
reference to “Section 2.01(c)” is amended to read “Section 2.01(b)”.


3.9    In Section 1.02 a new clause (d) is inserted to read as follows:


(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to the division of or by a limited liability company under applicable law,
or an allocation of assets to a series of a limited liability company pursuant
to such division (or the unwinding of such division or allocation), as if it
were a merger, transfer, consolidation, amalgamation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any such division of a limited liability company shall
constitute a separate Person hereunder (and each such division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity).


3.10    The last sentence in Section 1.05 is amended in its entirety to read as
follows:


The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rates (including, without
limitation, any LIBOR Successor Rate) or the effect of any of the foregoing, or
of any LIBOR Successor Rate Conforming Changes.







--------------------------------------------------------------------------------





3.11    Section 3.03 of the Credit Agreement is amended in its entirety to read
as follows:


3.03     Inability to Determine Rates.


(a)If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i) the Administrative Agent determines that (A)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, or
(B) (1) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan and (2) the circumstances described in Section 3.03(c)(i) do not apply (in
each case with respect to this clause (i), “Impacted Loans”), or (ii) the
Administrative Agent or the Required Lenders determine that for any reason
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
each Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.


(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Borrowers, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Borrowers that such alternative interest rate does not adequately and fairly
reflect the cost to the Lenders of funding the Impacted Loans, or (iii) any
Lender determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Lender or its applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and each Borrower written notice thereof.


(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, but without limiting Sections 3.03(a) and (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto absent manifest error), or the Borrowers or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to each Borrower) that the Borrowers or Required
Lenders (as applicable) have determined (which determination likewise shall be
conclusive and binding upon all parties hereto absent manifest error), that:
(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or







--------------------------------------------------------------------------------





(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having or purporting to have jurisdiction over the Administrative Agent has made
a public statement identifying a specific date after which LIBOR or the LIBOR
Screen Rate shall no longer be made available, or used for determining the
interest rate of loans, provided that, at the time of such statement, there is
no successor administrator that is reasonably satisfactory to the Administrative
Agent, that will continue to provide LIBOR after such specific date (such
specific date, the “Scheduled Unavailability Date”); or


(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement solely for
purpose of replacing LIBOR in accordance with this Section 3.03(c) with (x) one
or more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
(d)If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify each Borrower and
each Lender. Thereafter, (i) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (ii)) in the amount specified
therein.


(e)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


(f)In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments





--------------------------------------------------------------------------------





implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.


(g)For purposes hereof:
(i)“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Borrowers, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent, in consultation with the Borrowers,
determines is reasonably necessary in connection with the administration of this
Agreement);


(ii)“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement;


(iii)“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website and that has been selected or recommended by
the Relevant Governmental Body;


(iv)“SOFR-Based Rate” means SOFR or Term SOFR; and


(v)“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body ,in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.


3.12    Article VI is amended to add new Sections 6.23 and 6.24 immediately
following Section 6.22 to read as follows:


6.23    Covered Entities.


No Loan Party is a Covered Entity.


6.24    Beneficial Ownership Certification.
To the knowledge of the Parent Borrower, the information included in the
Beneficial Ownership Certification delivered to any Lender in connection with
this Agreement on or prior to the effective date of the First Amendment to this
Agreement, if applicable, is true and correct in all respects.
3.13    Section 7.03 is amended to renumber the existing clause (d) as clause
(e) and to insert a new clause (d) to read as follows:







--------------------------------------------------------------------------------





(d)    to the extent any Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, any change in the information provided in
the Beneficial Ownership Certification delivered to any Lender pursuant to this
Agreement, if any, in relation to such Loan Party that would result in a change
to the list of beneficial owners identified in such certification (accompanied
by an updated Beneficial Ownership Certification); and


3.14    Section 11.01 is amended to delete the word “and” after clause (v)
following the “provided, however, that notwithstanding anything to the contrary
herein,”, replace the “.” at the end of clause (vi) with a “,” and to add a new
clause (vii) immediately following clause (vi) thereof to read as follows:


(vii) this Agreement may be amended by the Borrowers and the Administrative
Agent to replace LIBOR with a LIBOR Successor Rate and to make such other
changes to this Agreement in connection therewith, in each case pursuant to, and
in accordance with, the procedures set forth in Section 3.03(c).


3.15    Article XI is amended to add a new Section 11.22 immediately following
Section 11.21 to read as follows:


Section 11.22    Acknowledgement Regarding Any Supported QFCs.
To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree that, with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the U.S. or any other state of the U.S.), in the
event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under such U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the U.S. or a state of the
U.S. In the event a Covered Party or a BHC Act Affiliate of a Covered Party
becomes subject to a proceeding under a U.S. Special Resolution Regime, Default
Rights under the Loan Documents that might otherwise apply to such Supported QFC
or any QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under such U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the U.S. or a state of the U.S.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”


4.    Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:


(a)    Amendment. Receipt by the Administrative Agent of executed counterparts
of this Amendment duly executed by the appropriate parties thereto.  


(b)    Certified Resolutions. Receipt by the Administrative Agent, in form and
substance satisfactory to the Administrative Agent, of a certificate of each
Loan Party, dated as of the date hereof, signed by a





--------------------------------------------------------------------------------





Responsible Officer of such Loan Party, certifying and attaching resolutions
adopted by the board of directors or equivalent governing body of such Loan
Party approving this Amendment and the transactions contemplated hereby.


(c)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Loan Parties, in each case, addressed to the
Administrative Agent and each Lender, dated as of the date hereof.


(d)    Pro Forma Compliance Certificate. The Borrowers shall have delivered a
Pro Forma Compliance Certificate to the Administrative Agent demonstrating that
after giving effect to this Amendment and the transactions contemplated herein,
including the incurrence of the Increased Commitments, on a Pro Forma Basis, the
Loan Parties will be in compliance with the financial covenants set forth in
Section 8.11 of the Credit Agreement, recomputed as of the end of the Applicable
Period.


(e)    Expenses. The Borrowers shall have paid all accrued reasonable and
documented expenses required to be paid on or before the date hereof pursuant to
the Credit Agreement, including the reasonable out-of-pocket fees and expenses
of counsel for the Administrative Agent to the extent invoiced and provided to
the Parent Borrower prior to the date of this Amendment.


5.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.
    
6.    Representations and Warranties; No Default. The Loan Parties represent and
warrant to the Administrative Agent that, on and as of the date hereof,
immediately after giving effect to this Amendment, (a) the representations and
warranties of each Loan Party contained in Article V of the Credit Agreement or
any other Loan Document, or which are contained in any report, certificate or
similar document executed and delivered by the Borrowers or any other Loan Party
and furnished at any time under or in connection with this Amendment or the
Credit Agreement, or furnished pursuant to Article II, Article V or Sections
7.01, 7.02 or 7.03 of the Credit Agreement, are true and correct in all material
respects on and as of the effective date of this Amendment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (b) no Default or Event of Default exists on the effective date
of this Amendment or would exist immediately after giving effect to this
Amendment.


7.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge each Loan Party’s obligations
under the Loan Documents.


8.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


9.    Counterparts/Facsimile. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (e.g. “pdf” or “tif”
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.


10.    Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York.


[Signature Pages Follow]







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.


BORROWERS:
FORWARD AIR CORPORATION, a Tennessee corporation



By: /s/ Michael J. Morris                
Name:    Michael J. Morris
Title:    Chief Financial Officer


FORWARD AIR, INC., a Tennessee corporation


By: /s/ Michael J. Morris                
Name:    Michael J. Morris
Title:    Chief Financial Officer


GUARANTORS:    FAF, INC., a Tennessee corporation
FORWARD AIR SOLUTIONS, INC., a Tennessee corporation
FORWARD AIR TECHNOLOGY AND LOGISTICS SERVICES, INC.,
a Tennessee corporation
TQI HOLDINGS, INC., a Delaware corporation
FORWARD AIR LOGISTICS SERVICES, INC., a Michigan corporation
TQI INC., a Michigan corporation
CENTRAL STATES TRUCKING CO., a Delaware corporation
CENTRAL STATES LOGISTICS, INC., an Illinois corporation
FACSBI, LLC, a Delaware limited liability company
Towne Holdings, LLC, a Delaware limited liability company
TAF, LLC, an Indiana limited liability company
Towne Air Freight, LLC, an Indiana limited liability company
FORWARD AIR SERVICES, LLC, a Delaware limited liability company
FORWARD AIR FINAL MILE, LLC, a Tennessee limited liability company
FFM, LLC, a Tennessee limited liability company


By: /s/ Michael J. Morris                
Name:    Michael J. Morris
Title:    Chief Financial Officer


FORWARD AIR ROYALTY, LLC, a Delaware limited liability company


By: /s/ Matthew J. Jewell                
Name:    Matthew J. Jewell
Title:    President









--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.

    
By:     /s/ Charlene Wright-Jones    
Name:    Charlene Wright-Jones
Title:     Vice President




LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender


By:     /s/ John M. Hall            
Name:    John M. Hall
Title:    Senior Vice President


U.S. BANK NATIONAL ASSOCIATION


By:     /s/Eric M. Herm        
Name:    Eric M. Herm
Title:    Assistant Vice President







--------------------------------------------------------------------------------





Addendum I
Increased Commitments
Lender
Increased
Commitment
Bank of America, N.A.
$37,500,000.00
U.S. Bank National Association
$37,500,000.00
Total:
$75,000,000.00












